This is an appeal from an order of the Hon. Langston G. King, Judge of the Criminal District Court Number Two of Harris County, Texas, fixing the amount of bail for each of the appellants in the sum of $5,000.00. This is the second appeal by the appellant Sherwood Vinson. The former appeal was from an order denying him bail. Upon his appeal we reversed the judgment of the court below and fixed the amount of his bond in the sum of $5,000.00. In the meantime the court had granted bail to Blackshear and Phifer in the sum of $10,000.00 each. Thereafter all three of the appellants by an application for a writ of habeas corpus sought to have the amount of bail reduced. The court reduced the bond of Blackshear and Phifer to the sum of $5,000.00 each. No testimony was offered by either of the appellants that they were unable to give bond in said sum or that they had made any effort to do so. In the absence of such showing we would not be justified in disturbing the judgment of the court below.
It is therefore ordered that the judgment of the lower court be and the same is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.